Citation Nr: 9926867	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for chronic bilateral 
hip disabilities.

3.  Entitlement to service connection for chronic bilateral 
leg disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from September 1979 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) January 1997 rating decision which denied service 
connection for low back, bilateral hip, and bilateral leg 
disabilities.

In his April 1997 substantive appeal, and again in July 1998, 
the veteran requested a Travel Board hearing.  A July 30, 
1999 report of personal contact between the veteran and his 
representative reveals that he decided to cancel his Travel 
Board hearing (scheduled to take place earlier that morning).  
Thus, his hearing request was withdrawn.  38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  Low back symptomatology or disability were not evident in 
service or for several years thereafter; competent medical 
evidence does not show that the current low back disability 
(including lumbar spine disc bulging) is linked to active 
service or any incident occurring therein.

2.  There is no current medical diagnosis of chronic 
disability involving the veteran's hips; competent medical 
evidence does not show that any claimed hip disability is 
linked to service or any incident occurring therein.

3.  There is no current medical diagnosis of chronic leg 
disabilities; competent medical evidence does not show that 
any claimed leg disability is linked to service or any 
incident occurring therein.



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for a chronic low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral hip disabilities.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral leg disabilities.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Private medical records from October 1970 to July 1979 reveal 
intermittent treatment associated with various symptoms 
including pain in the lumbosacral area following a contusion 
in 1974 (numerous examinations, including October 1974 X-ray 
study of the lumbar spine, did not reveal any abnormality).  
X-ray study of the right knee in March 1974 revealed a 
fragmentation of the growth center of the anterior tibial 
tuberosity compatible with comminuted fracture, 
osteochondritis or Osgood-Schlatter's disease.  A July 1979 
letter from the Texas Region Mental Health and Mental 
Retardation Center indicates that the veteran was considered 
able to serve in the U.S. Armed Forces.

The veteran's service medical records (reflecting that the 
above-identified private medical records from October 1970 to 
July 1979 were available on his enlistment into the Navy) do 
not reveal any treatment associated with any musculoskeletal 
symptomatology or disability involving the low back, hips, or 
legs (with the exception of right foot and ankle pain 
reported in June and December 1981 and August 1982).  No 
pertinent report or clinical findings were noted on service 
entrance (June 1979) or service separation (August 1982) 
medical examination; X-ray study of the knees in June 1979 
did not reveal any abnormality.

Medical records from the Dallas County Hospital District from 
June to September 1996 reveal intermittent treatment 
associated with radiating back pain, pain in the pelvic area, 
and numbness in both legs.  A September 1996 X-ray study of 
the lumbosacral spine did not reveal any abnormality.

VA outpatient treatment records from October 1992 to July 
1998 reveal intermittent treatment of various symptoms and 
disabilities including associated with low back, hips, and 
legs pain.  In November 1992, the veteran indicated that his 
pelvis was tilted to the left; he reported that he was 
involved in a motor vehicle accident two years earlier, and 
that he experienced pain in the lumbosacral area since 1983.  
In August 1994, he indicated that he sustained a back injury 
"years ago."  A bone scan study in August 1996 revealed 
mildly increased uptake at S1 which could be due to mild 
degenerative changes; a magnetic resonance imaging (MRI) 
study of the lumbar spine revealed slight bulging of the 
intervertebral disc at L2-3, L3-4, and L4-5 without evidence 
of stenosis of the spinal cord or neural foramina.  An 
October 1996 nerve conduction study did not reveal any 
abnormalities.  In November 1996, he indicated that he 
experienced low back pain, at times radiating to the lower 
extremities, for more than 10 years; on examination, 
mechanical low back pain secondary to postural imbalances, 
poor body mechanics, and lumbar spine hypo-mobility was 
diagnosed.  In February 1997, he indicated that he 
experienced pain in the ankles, knees, and the hips; clinical 
impression on examination was arthritis (uncorroborated by X-
ray evidence).  In August 1997, he indicated that he 
experienced radiating low back pain for 20 years, noting that 
the pain was occasionally associated with numbness in the 
left lower extremity; on examination, fibromyalgia/chronic 
pain syndrome were diagnosed.  In May 1998, he indicated 
experiencing back pain since at least the 8th grade, 
believing that it was due to a birth defect, noting that he 
initially sought medical treatment for the pain in 1992.  

Based on the foregoing, the Board finds that the claims of 
service connection for low back, hips, and bilateral leg 
disabilities are not well grounded.  Initially, the Board 
notes that although the veteran is competent to describe 
personally observable symptoms such as back, hip, and leg 
pain, he is not competent, as a lay person, to make a medical 
diagnosis of chronic disability or to relate a medical 
disorder to a specific cause.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, he is not competent to provide a 
medical diagnosis of any chronic low back, hip, or leg 
disability, or to conclude, in clinical terms, that any such 
claimed disability is related to active service or any 
incident occurring therein.  To establish service connection 
for a chronic disability, competent medical evidence 
providing a nexus between the current disability and service 
is required.  See Caluza, 7 Vet. App. 498. 

Regarding the veteran's low back disability, although the 
medical evidence reveals a current diagnosis of a chronic low 
back disability (confirmed by VA outpatient clinical studies) 
and he is shown to have received treatment for low back pain 
following a pre-service contusion in 1974, such contusion is 
not shown to have resulted in chronic disability (see private 
medical records from October 1970 to July 1979, as discussed 
above); likewise, it is not shown to be in any way related to 
the current disability (which includes lumbar spine disc 
bulging).  Symptomatology or disabilities involving the low 
back were not reported or treated during active service or 
for several years thereafter; he was initially treated for 
low back pain at a VA facility in November 1992, at which 
time he indicated that he experienced pain in the lumbosacral 
area since 1983; during VA medical treatment in May 1998, he 
confirmed that he initially sought medical treatment for pain 
in 1992 (although he suggested that he experienced low back 
pain since at least the 8th grade).  He did not indicate 
during post-service medical treatment (1992 to 1998) that any 
low back symptomatology was linked to any in-service injury 
or trauma; the medical evidence does not provide a nexus 
between the current low back disability and active service or 
any incident which may have occurred therein.

With regard to the claimed bilateral hip and leg 
disabilities, the Board notes that an abnormality involving 
the veteran's right knee was shown by a pre-service X-ray 
study in March 1974.  However, X-ray study of the knees 
performed on service entrance medical examination in June 
1979, did not reveal any abnormality.  Symptomatology 
involving the hips or legs was not evident in service or for 
several years thereafter (with the exception of ankle and 
foot pain reported as treated in service), and no pertinent 
report or clinical findings were noted on service separation 
medical examination in August 1982.  Although he reported 
experiencing symptoms of painful hips and pain and numbness 
of the legs during post-service VA outpatient treatment 
beginning in 1992, chronic organic disability of the hips or 
legs was not detected at any time during such treatment.  
Thus, in the absence of current disabilities, shown by 
competent medical diagnosis, service connection for chronic 
hip and leg disabilities must be denied as not well grounded.  
See Rabideau, 2 Vet. App. 14; see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

In this case, the only evidence of record specifically 
linking the low back, hips, and legs disabilities to service 
consists of the veteran's own contentions.  Such evidence is 
insufficient to well ground the claims because, as discussed 
above, he is not shown to be competent to offer evidence 
requiring medical experience and specialized medical 
knowledge and skill.  Grottveit, 5 Vet. App. at 93.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a chronic low back disability is 
denied.

Service connection for chronic bilateral hip disabilities is 
denied.

Service connection for chronic bilateral leg disabilities is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

